PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ferry, Steven, J.
Application No. 15/501,025
Filed: 1 Feb 2017
For: METHOD FOR INCREASING PACKING DENSITY OF EMBOLIZATION MATERIAL AND DETACHING EMBOLIZATION MATERIAL
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
February 17, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, December 20, 2019, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on March 21, 2020.  A Notice of Abandonment was mailed August 21, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

This application is being referred to the Technology Center Art Unit 3771 for appropriate action in the normal course of business on the reply received February 17, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions